Case: 19-11687   Date Filed: 05/07/2020   Page: 1 of 16



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                       Nos. 19-11687; 19-12887
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 0:18-cr-60310-BB-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

ANTHONY SPENCER,

                                                         Defendant-Appellant.

                      ________________________

               Appeals from the United States District Court
                   for the Southern District of Florida
                      ________________________

                              (May 7, 2020)

Before MARTIN, ROSENBAUM, and LUCK, Circuit Judges.

PER CURIAM:
              Case: 19-11687    Date Filed: 05/07/2020   Page: 2 of 16



      Anthony Spencer appeals his convictions and sentence for conspiracy to

commit bank fraud, bank fraud, and possession of a firearm as a felon. We affirm.

        FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      Spencer and his roommate, Dondre Mantack, hatched a scheme to steal money

from people’s bank accounts. Spencer and Mantack paid bank employees for the

account and routing numbers of bank customers. They printed that information onto

blank checks, wrote fictitious checks to people who also had accounts at that bank,

and deposited the checks into these accounts. They then withdrew the money from

those accounts, knowing that the bank would quickly clear the checks because the

payer and payee were both account holders at the bank and before the bank even

realized what had happened. To launder the proceeds of the fraud, Spencer went to

a casino and purchased chips with the stolen money. From July to September 2018,

Spencer and Mantack defrauded four banks and six people.

      On September 22, 2018, Spencer was arrested. During a search incident to

his arrest, officers found five credit cards in his pocket that were not in his name.

Later that day, Detective John McKinney, along with other officers, executed a

search warrant at the apartment Spencer and Mantack shared together. A search of

Mantack’s room revealed a computer that was running a program called Check

Builder Pro (a check printing program), a credit and debit card re-encoding machine,

numerous re-encoded credit cards, and eighteen rounds of .22 caliber bullets. The

                                         2
               Case: 19-11687   Date Filed: 05/07/2020    Page: 3 of 16



officers then tried to search Spencer’s bedroom, but it was locked. Because they did

not find a key to the room, the officers forced their way in. In Spencer’s room,

officers found, among other items, five debit cards (all in names other than

Spencer’s), blank checks, a CD for a check printing program, and several letters

from banking institutions. Officers also uncovered an unlocked safe containing a

.22 caliber loaded revolver and several of Spencer’s personal documents. None of

Mantack’s possessions were found in Spencer’s room.

      A month later, Spencer and Mantack were charged with conspiracy to commit

bank fraud and bank fraud, in violation of 18 U.S.C. §§ 1344 and 1349, and Spencer

was charged with one count of possessing a firearm as a convicted felon, in violation

of 18 U.S.C. § 922(g)(1). Spencer pleaded guilty to the conspiracy and bank fraud

counts, but he went to trial on the felon-in-possession charge. Before trial, Spencer

stipulated that:

      Prior to and on September 22, 2018, [Spencer] had been convicted in a
      Florida court of a crime punishable by imprisonment for a term in
      excess of one year, that is, a felony offense. Further, [Spencer’s] rights
      to possess a firearm or ammunition have not been, nor were they as of
      September 22, 2018, restored pursuant to Florida law. Accordingly, on
      September 22, 2018, [Spencer] was not lawfully permitted to possess a
      firearm or ammunition under federal law.

The jury found him guilty.

      The probation office prepared a presentence investigation report. The report

added to Spencer’s offense level because his offense “involved sophisticated

                                          3
              Case: 19-11687     Date Filed: 05/07/2020   Page: 4 of 16



means,” U.S.S.G. § 2B1.1(b)(10)(C), and because he possessed or used “device-

making equipment,” U.S.S.G. § 2B1.1(b)(11)(A).            Spencer objected to the

enhancements.

      At the sentence hearing, the district court heard testimony from Detective

McKinney, reviewed the presentence investigation report and the other evidence

presented at the hearing, and made the following findings. As to the sophisticated

means enhancement, the district court determined that Spencer’s crimes were

“multilevel and multifaceted.” Spencer, the district court found, went to “great

lengths” to evade detection. The scheme entailed “recruiting co-conspirators who

had accounts at the same victim banks, convincing them to provide them with their

personal identifying information, . . . depositing those funds into those respective

accounts, and . . . withdrawing them prior to the bank realizing the funds.” Such

tactical maneuvering, the district court said, was “sophisticated.”

      As for the device-making enhancement, the district court “believe[d] that the

facts fully support[ed] that [the] re-encoder,” found in Mantack’s room, “was

certainly connected to [the] scheme” and that it was “reasonably foreseeable” that

the machine was used to further the co-conspirators’ fraudulent ends. The victims

“were not local” but, instead, were from “various parts of the United States.”

Because many of the victims were out-of-towners, the district court concluded that

the debit cards were re-encoded rather than stolen. The re-encoder machine was

                                          4
              Case: 19-11687      Date Filed: 05/07/2020     Page: 5 of 16



“connected” to the fraud, the district court found, because “the checks had to be put

into an account with a debit card, and the money pulled out with a debit card.”

      Because of these two enhancements, Spencer’s guideline range was fifty-

seven to seventy-one months. The district court sentenced Spencer to seventy-one

months’ imprisonment. This is Spencer’s appeal.

                                   DISCUSSION

      Spencer argues that his conviction must be vacated because (1) in light of the

Supreme Court’s recent decision in Rehaif v. United States, 139 S. Ct. 2191 (2019),

his indictment did not charge, and the government did not prove, that he knew he

was a convicted felon at the time he possessed the firearm, and (2) the government

did not prove beyond a reasonable doubt that he possessed the firearm. As to his

sentence, Spencer argues that the district court erroneously applied the

“sophisticated   means”     and     “possession     of     device-making     equipment”

enhancements.

                                     Rehaif Error

      In June 2019, five months after Spencer’s trial, the Supreme Court in Rehaif

held that “in a prosecution under 18 U.S.C. § 922(g) and § 924(a)(2), the

government must prove both that the defendant knew he possessed a firearm and

that he knew he belonged to the relevant category of persons barred from possessing

a firearm.” 139 S. Ct. at 2200. In light of Rehaif, Spencer challenges his indictment

                                           5
                 Case: 19-11687        Date Filed: 05/07/2020         Page: 6 of 16



and conviction. We review for plain error. United States v. Reed, 941 F.3d 1018,

1020 (11th Cir. 2019) (reviewing a new challenge to an indictment and conviction

based on Rehaif for plain error).1 To prevail, Spencer must demonstrate that “an

error occurred that was both plain and that affected his substantial rights.” Id. at

1021. If he proves this, “we may, in our discretion, correct the plain error if it

‘seriously affect[s] the fairness, integrity, or public reputation of judicial

proceedings.’” Id. (quoting United States v. Olano, 507 U.S. 725, 732 (1993)).

When conducting plain error review, we “may consult the whole record when

considering the effect of any error on [Spencer]’s substantial rights.” Id. (quoting

United States v. Vonn, 535 U.S. 55, 59 (2002)).

       Rehaif requires the government to charge in the indictment and prove at trial

that the defendant knew he belonged to the categories of persons barred from

possessing a firearm. The government did not. Rehaif made this error plain. Reed,
941 F.3d at 1021; see also United States v. Moore, 954 F.3d 1322, 1337 (11th Cir.

2020). But while there was plain error, Spencer cannot meet the substantial-rights

prong of the plain error test because he cannot “show a reasonable probability that,

but for the error, the outcome of the proceeding would have been different.” Molina-


       1
          In an attempt to avoid plain error review, Spencer argues that because his indictment
failed to allege his knowledge of his felon status, it failed to allege a crime, stripping the district
court of jurisdiction. We rejected that argument in United States v. Moore, 954 F.3d 1322 (11th
Cir. 2020). See id. at 1336 (noting that a Rehaif error is a non-jurisdictional issue because “the
omission of an element in an indictment does not deprive the district court of subject matter
jurisdiction”).
                                                  6
               Case: 19-11687    Date Filed: 05/07/2020    Page: 7 of 16



Martinez v. United States, 136 S. Ct. 1338, 1343 (2016) (internal quotation marks

omitted).

      Since Rehaif, this court has twice addressed the issue on direct appeal. In

Reed, we concluded that the defendant could not show that the outcome of his trial

would have been different because: (1) “he had been convicted of eight felony

convictions in a Florida court”; (2) he had previously “served a minimum of 18 years

in prison before being arrested for possessing the firearm”; and (3) he stipulated and

testified that “he knew he was not supposed to have a gun.” 941 F.3d at 1021–22

(emphasis removed).

      In Moore, we arrived at the same conclusion because the defendants: (1)

“previously served lengthy sentences for felony convictions”; (2) were previously

convicted of violating § 922(g); and (3) “stipulated to their prior felonies.” 954 F.3d

at 1337–38. Indeed, in Moore, we compared the facts of Reed and stated that, given

the nature of the prior felonies in both cases, the defendants could not claim to be

unaware of their felon status when they possessed the firearms. Id. at 1338. Neither

can Spencer.

       When he possessed the firearm, Spencer had previously been convicted of six

felonies. For his most recent convictions, he served twenty-seven months in prison

and was released in September 2017 on supervised release. Spencer was on

supervised released when he committed these current felonies. Before trial, Spencer

                                          7
              Case: 19-11687     Date Filed: 05/07/2020    Page: 8 of 16



stipulated that prior to and on the date of his arrest “[he] had been convicted in a

Florida court of . . . a felony offense” and “[he] was not lawfully permitted to possess

a firearm or ammunition under federal law.” Based on the record, Spencer has not

met his burden to show that his substantial rights were affected by the plain error.

                    Sufficiency of the Evidence as to Possession

      Spencer next contends that there was insufficient evidence to convict him

under § 922(g) because the government did not prove that he possessed the

.22 caliber loaded gun. As support, he points to the lack of evidence of actual

possession, the time that elapsed between the police knock and entry of the

apartment, Mantack’s refusal to open the door, and the matching .22 caliber

ammunition found in Mantack’s room.

      We review the sufficiency of the evidence de novo, “viewing the evidence in

the light most favorable to the government and drawing all reasonable inferences in

favor of the verdict.” United States v. Schier, 438 F.3d 1104, 1107 (11th Cir. 2006).

“We will not vacate a conviction on sufficiency of the evidence grounds when a

defendant does nothing more than ‘put forth a reasonable hypothesis of innocence,’

because ‘the issue is not whether a jury reasonably could have acquitted but whether

it reasonably could have found guilt beyond a reasonable doubt.’” United States v.

Campo, 840 F.3d 1249, 1258 (11th Cir. 2016) (quoting United States v. Beckles,

565 F.3d 832, 840–41 (11th Cir. 2009)). To prove possession under section 922(g),

                                           8
              Case: 19-11687    Date Filed: 05/07/2020   Page: 9 of 16



the government must show that the defendant knowingly possessed a firearm at the

time of his arrest.    The government may do so by demonstrating actual or

constructive possession. See United States v. Howard, 742 F.3d 1334, 1341 (11th

Cir. 2014).

      This is a constructive possession case. To prove constructive possession, the

government had to show that “the defendant exercised ownership, dominion, or

control over the firearm, or that he had the power and intent to exercise dominion or

control over it.” Howard, 742 F.3d at 1341. That evidence may come in the form

of “direct or circumstantial evidence.” United States v. Greer, 440 F.3d 1267, 1271

(11th Cir. 2006).

      The government provided sufficient evidence that Spencer constructively

possessed the firearm. When the officers raided the apartment, Spencer’s door was

locked. Detective McKinney asked Mantack for a key to the room, but Mantack

said he did not have one. Mantack said he did not have access to the room because

Spencer always locked his room when he left. The officers “forced [their way] into

[Spencer’s] room.” Rummaging through the room, the officers noticed an open safe.

Inside the safe was a loaded .22 caliber revolver laying on top of “several of . . .

Spencer’s personal documents, . . . includ[ing] his birth certificate and Social

Security card, several pieces of mail addressed to him, [and] a couple of blank

checks.” Spencer’s argument––that Mantack could have placed the firearm in his

                                         9
             Case: 19-11687     Date Filed: 05/07/2020    Page: 10 of 16



room—is merely a reasonable hypothesis of innocence that does not address the

sufficiency issue of whether a jury reasonably could have found guilt beyond a

reasonable doubt. See Campo, 840 F.3d at 1258. Here, the jury heard sufficient

evidence that Spencer constructively possessed the firearm because he had dominion

and control over the bedroom and safe. See United States v. Ochoa, 941 F.3d 1074,

1105 (11th Cir. 2019) (concluding that “the jury was presented with sufficient

evidence” that the defendant constructively possessed ammunition found in his

bedroom, in violation of § 922(g)(1), where “[t]he government tied [the defendant]

to the bedroom through his phones (one of which had on it a photo of [the defendant]

laying on the bed in the bedroom), personal identification cards, and travel papers

bearing his name—all of which were found in the same bedroom as the

ammunition”); see also United States v. Molina, 443 F.3d 824, 830 (11th Cir. 2006)

(determining that there was sufficient evidence that the defendant constructively

possessed the firearm “[b]ecause the firearm was found in [the defendant’s]

bedroom, in the drawer of the nightstand that also contained . . . her passport . . . ,

[so] a reasonable jury could have found that [she] exerted ownership, dominion, or

control over the firearm” (internal quotation marks omitted)).

                                  Sentencing Issues

      Spencer contends the district court erred by applying the sophisticated means

enhancement and the device-making equipment enhancement to his guideline

                                          10
              Case: 19-11687     Date Filed: 05/07/2020    Page: 11 of 16



calculation. Having reviewed the district court’s findings for clear error, United

States v. Barrington, 648 F.3d 1178, 1199 (11th Cir. 2011) (sophisticated means

enhancement); United States v. Cruz, 713 F.3d 600, 605 (11th Cir. 2013) (device-

making equipment enhancement), we conclude that the district court did not clearly

err in applying the two sentencing enhancements.

                        1. Sophisticated Means Enhancement

      Spencer argues his bank fraud was not sophisticated but typical of other bank

frauds in that it was “simple.” Specifically, he contends that the crimes did not have

many victims and co-conspirators, affect multiple jurisdictions, generate a huge loss,

or span over several years. Nor did he hide assets, transactions, or proceeds in

offshore accounts or shell corporations. Spencer did not launder stolen funds at a

casino; he simply spent the money gambling.

      Under section 2B1.1(b)(10)(C), a defendant receives a two-level enhancement

to his offense level if “the offense otherwise involved sophisticated means and the

defendant intentionally engaged in or caused the conduct constituting sophisticated

means.” “‘Sophisticated means’ means especially complex or especially intricate

offense conduct pertaining to the execution or concealment of an offense.” Id.

comment. n. 9(B). Facts indicative of sophisticated means listed in the commentary

include “hiding assets or transactions, or both, through the use of fictitious entities,

corporate shells, or offshore financial accounts.” Id.; see also United States v.

                                          11
             Case: 19-11687     Date Filed: 05/07/2020   Page: 12 of 16



Clarke, 562 F.3d 1158, 1165 (11th Cir. 2009) (noting that the applicability of the

sophisticated means enhancement is not limited to the examples listed in

§ 2B1.1(b)(10)(C)’s commentary). In 2015, section 2B1.1(b)(10)(C) was amended

to direct courts to focus less on whether the overall scheme was sophisticated and

“more on the individual’s own conduct to determine whether the offense involved

sophisticated means.” United States v. Presendieu, 880 F.3d 1228, 1244 (11th Cir.

2018).   “[R]epetitive, coordinated conduct designed to allow [a defendant] to

execute his fraud and evade detection” may qualify as sophisticated. United States

v. Bane, 720 F.3d 818, 827 (11th Cir. 2013).

      Spencer and Mantack paid five bank employees for information related to the

account and routing numbers of legitimate account holders at each respective bank,

printed this information onto fictitious and fraudulent checks, and deposited the

checks. Spencer and Mantack chose payees with accounts at the same banks as the

stolen accounts because they knew that the bank would quickly clear the funds

before the bank even realized what had happened.

      Spencer and Mantack’s overall scheme also entailed using, or intending to

use, re-encoded cards. That is, they would obtain someone else’s debit or credit card

numbers, re-encode that stolen information onto access devices, and use the re-

encoded access devices to conduct transactions. In total, officers recovered sixty-

five “unauthorized” or “counterfeit” access devices.

                                         12
             Case: 19-11687     Date Filed: 05/07/2020   Page: 13 of 16



      Spencer and Mantack, to further elude discovery of the fraud, would go to

different bank locations to withdraw cash. On one day, for example, Mantack

traveled to “three different Citibank locations” to spread out the cash withdrawals.

See also United States v. Campbell, 491 F.3d 1306, 1315 (11th Cir. 2007)

(determining that the district court was reasonable “to conclude that [the defendant]

engaged in his ‘unusual spending patterns’ to conceal his fraud on the government”).

To conceal the proceeds of the fraud, Spencer laundered money at a casino.

Although not an offshore account or a shell corporation, Spencer’s laundering of the

money at a casino is still concealment of the ill-gotten gains. See United States v.

Feaster, 798 F.3d 1374, 1381 (11th Cir. 2015) (“[O]ur caselaw demonstrates that we

have sustained application of the sophisticated-means enhancement where

defendants have engaged in concealment of their crimes in a variety of ways not

expressly stated in the Application Note.”).

      This was not a simple rip-off or check kiting scheme. Spencer had several

people work for him, his fraud contained multiple steps including computer-created

checks and debit cards, and he hid how and where he obtained and concealed the

money so he would not get caught. The district court did not clearly err in finding

that Spencer used sophisticated means to commit his fraud.




                                         13
             Case: 19-11687     Date Filed: 05/07/2020    Page: 14 of 16



                    2. Device-Making Equipment Enhancement

      Under section 2B1.1(b)(11)(A)(i), a district court may increase, by two levels,

a defendant’s offense level “[i]f the offense involved . . . the possession or use of

any . . . device-making equipment.” Spencer, conceding that the re-encoder machine

found in Mantack’s room was device-making equipment, argues that there was no

evidence that “he used the re-encoder machine, or even knew that it was used.”

Spencer contends that Mantack’s possession and use of the re-encoder machine was

not part of the fraud scheme. Rather, the fraud scheme, Spencer says, was achieved

either by using stolen debit cards or the co-conspirator bank employees’ “own debit

cards.”

      Under the sentencing guidelines, the device-making equipment enhancement

applies to Spencer if he used the re-encoder machine himself to commit the fraud,

or if one was used “(i) within the scope of the jointly undertaken criminal activity,

(ii) in furtherance of that criminal activity, and (iii) reasonably foreseeable in

connection with that criminal activity.” U.S.S.G. § 1B1.3(a)(1)(B). The district

court did not clearly err in finding that all three elements were met.

      As the district court explained, using re-encoded debit cards was within the

scope of, and in furtherance of, Spencer and Mantack’s bank fraud scheme. The duo

would use co-conspirator bank employees to steal account information from bank

customers. Then, using computer programs and equipment, they would create fake

                                          14
             Case: 19-11687    Date Filed: 05/07/2020   Page: 15 of 16



checks drawn on those stolen account numbers. Spencer and Mantack would deposit

the fake checks in other stolen accounts at the same bank and then use re-encoded

debit cards to withdraw cash from ATMs around South Florida. Spencer had some

of these re-encoded debit cards on him when he was arrested and there were more

found in his bedroom. The re-encoded debit cards were a critical part of Spencer’s

fraud scheme.

      As to whether it was reasonably foreseeable that the re-encoder machine

found by law enforcement was used in connection with the bank fraud scheme,

Mantack had the re-encoder machine in his shared apartment with Spencer and next

door to Spencer’s bedroom. In the same shared apartment, law enforcement also

found more re-encoded credit cards and the computer program that was used to make

the fake checks—the tools of Spencer and Mantack’s fraud scheme. Spencer used

re-encoded credit cards to withdraw money from the stolen bank accounts and had

the cards on him when he was arrested and more in his bedroom. The cards had to

have been re-encoded from somewhere and no other re-encoder machine was found.

Given these facts, the district court did not clearly err in finding it reasonably

foreseeable that the re-encoded cards Spencer used came from the only re-encoder

machine found in this case—the one found in Spencer’s apartment and in the same

room with other re-encoded credit cards and the computer program used to make the

fake checks. See United States v. Cruz, 713 F.3d 600, 607–08 (11th Cir. 2013)

                                        15
             Case: 19-11687     Date Filed: 05/07/2020   Page: 16 of 16



(determining that the district court did not clearly err in imposing the device-making

equipment enhancement to a defendant whose co-conspirator possessed and used the

equipment because there was evidence that she knew about her co-consiprator’s use

of the equipment, she lived at the same address as the co-conspirator, and she used

the re-encoded cards).

      AFFIRMED.




                                         16